Citation Nr: 1113542	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-07 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for temporomandibular joint (TMJ) dysfunction, claimed as cracked teeth, as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for ocular migraines as secondary to an acquired psychiatric disorder.

4.  Entitlement to service connection for a right tympanic membrane perforation, claimed as an ear injury, as secondary to an acquired psychiatric disorder.

5.  Entitlement to service connection for bilateral hearing loss as secondary to an acquired psychiatric disorder.



REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, Inc.



WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse and E.C.



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1960 to December 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for service connection for PTSD, cracked teeth and ocular migraines.  The Veteran also appeals from a July 2008 rating decision which denied her claims for service connection for an ear injury and hearing loss.

Jurisdiction over the instant matters was transferred to the New York RO after the issuance of the March 2007 rating decision.

The Veteran testified before the undersigned Veterans Law Judge at a January 2011 RO (Travel Board) hearing.  A copy of the hearing transcript has been associated with the claims file.

The issues of entitlement to service connection for cracked teeth, an ear injury and hearing loss are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., and are discussed in the REMAND portion of this decision.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  The Veteran has currently diagnosed PTSD as the result of an in-service personal assault for which there is credible supporting evidence.

2.  The Veteran has current migraine disability that was proximately caused by PTSD.



CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 75 Fed. Reg. 3985 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(5)) (formerly 38 C.F.R. § 3.304(f)(4)).

2.  Migraines are secondary to a service connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating the claim decided in this decision.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2010).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  75 Fed. Reg. 3985 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(5)) (formerly 38 C.F.R. § 3.304(f)(4)).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

The Veteran contends that she was sexually assaulted by another soldier, F.T., in approximately 1961 but that she did not report the incident out of fear of reprisal and shame.  She also asserts that her assailant struck her in the face during the assault, perforating her right ear drum.  She did not tell anyone of the assault until 2006 after watching a news program about a missing student.  

Service treatment records are negative for any complaints, findings or diagnoses related to any psychiatric disorder, an assault or a perforated tympanic membrane.  The Veteran has reported that she was in denial of the assault until 2006.  

Her husband testified that he met and married the Veteran while they were both in service.  He recalled an episode when F.T. appeared to have grabbed the Veteran by the arm at a dance, and he observed a fearful reaction on her part.  He also recalled that he had been advised by a friend of the Veteran to change his after shave.  He subsequently discovered that he had been using the same aftershave as F.T.  He further recalled the day when the Veteran acknowledged that the rape had occurred and reported that she was very tearful and upset.

Her private physician reported in October 2006, that the Veteran had been under his care for 20 years and her diagnoses included PTSD due to a sexual assault that had occurred 46 years ago.

In a November 2010 letter the Veteran's treating VA psychologist, reported that the Veteran had PTSD that was caused by her in-service sexual assault.  She reported that the Veteran had a number of behavior changes in response to the sexual trauma, including fear of making a mistake, keeping her shades drawn when at home, and becoming "frozen" when a supervisor would point out a mistake.  She also reported that the Veteran carried sanitizing gel wherever she met and that because the assault occurred near a restaurant dumpster, she was highly reactive to similar smells and avoided entering a restaurant unless it was familiar and she was sure it was clean.  

The record before the Board shows a diagnosis of PTSD that has been linked by medical evidence (the VA psychologist's report) to an in-service sexual assault.  The VA psychologist found evidence of behavior changes in response to the sexual assault, and the Veteran's husband has provided additional testimony in this regard.  There is no explicit evidence against the findings of the VA psychologist.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107(b) (West 2002).

Migraines

In an October 2006 opinion, Dr. A. C., a private optometrist, found that the Veteran's diagnosed ocular migraines, which had manifested as visual symptoms, were the result of PTSD.  Dr. A.C. noted that the symptoms had abated with psychiatric treatment and there was no ocular cause of the visual sensations and headaches.  In a statement also dated in October 2006, the Veteran's former therapist opined that the Veteran's headaches and anxiety were related to her sexual assault.

The only relevant medical opinions are to the effect that current migraines are secondary to PTSD.  Dr. A.C. provided a rationale for this opinion.  Service connection is provided for disability that is secondary to a service connected disability.  38 C.F.R. § 3.310(a).  The evidence supports a finding that the Veteran has migraines secondary to the now service connected PTSD.


ORDER

Service connection for PTSD is granted.

Service connection for migraines is granted.


REMAND

VA is obliged under the VCAA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

In addition, the Veteran has reported that she suffered a perforated right tympanic membrane and hearing loss as a result of her in-service assault as well as cracked teeth from her PTSD symptoms or as a result of the in-service assault.  VA treatment records dated in April 2008 document a left tympanic membrane perforation and a right tympanic membrane in two.  Hearing loss was documented in an April 2008 private audiological examination.  A May 2008 statement from P.P. indicated that he was unable to say whether the Veteran's TMJ dysfunction was result of PTSD symptoms.  No opinion has been provided regarding the etiology of her claimed bilateral hearing loss.  VA examinations are therefore required to determine the nature and etiology of the Veteran's claimed tympanic membrane perforation, hearing loss and TMJ dysfunction.

In August 2006, the Veteran submitted completed authorization forms to allow VA to obtain private treatment records from Greenwich Hospital, Dr. R. M. and from Dr. W. C.  These records have not been obtained.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records. 38 C.F.R. § 3.159(e)(2) (2010).  VA should obtain these identified private treatment records on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's private treatment records from Greenwich Hospital, Dr. R. M. and Dr. W. C. and follow the procedures outlined in 38 C.F.R. § 3.159(e)(2) (2010), as described above.  

The Veteran is advised that in order to obtain these records, it may be necessary to submit an appropriate release.  If the Veteran fails to submit the necessary release, she should be advised that she may submit the records herself.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, the Veteran should be advised.

2.  Following completion of the development listed in item number one, the RO/AMC should afford the Veteran a VA audiological examination to determine whether any claimed tympanic membrane perforation and hearing loss is related to active duty service.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the examination report or in an addendum.

The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current tympanic membrane perforation nor hearing loss had its onset in service or is otherwise the result of a disease or injury in service, including the claimed in-service sexual assault.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so.

The examiner is advised that the Veteran is competent to report her symptoms and history; and such reports must be considered in formulating any opinions.

3.  Following completion of the development listed in item number one, the RO/AMC should afford the Veteran a VA examination to determine whether any current TMJ dysfunction is related to active duty service.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the examination report or in an addendum.

The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current TMJ dysfunction had its onset in service or is otherwise the result of a disease or injury in service, including the claimed PTSD.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so.

The examiner is advised that the Veteran is competent to report her symptoms and history; and such reports must be considered in formulating any opinions.

4.  The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

5.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


